DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 
16 May, 2022. In view of this communication, claims 1-6,8-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 16 May, 2022 have been fully considered and they are persuasive. The Applicant has made amendments to the independent claim 1 by combining it with claim 7 and claim 9 , amended dependent  claim 9 and cancelled claim 7. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides an argument to which the
Examiner will respond accordingly:
Applicant Argument 1: As such, the hysteresis clutch according to the invention having a number M of permanent magnets of a first rotor and a number S of permanent magnets of a second rotor. The numbers M and S of permanent magnets 18, 19 are different from each other, thereby complying with the following conditions: 
1) The number M and the number S are co-prime and 

    PNG
    media_image1.png
    15
    141
    media_image1.png
    Greyscale
 
In doing so, a detent low or a detent free torque progress is achieved for the hysteresis clutch (compare also paragraph [0023] of the published US-application). There is no hint in the above-mentioned documents for such a configuration. 
Englert (US 2013/0113317 Al) clearly does not show the configuration of original presented claims 7-9, which is already acknowledged in the outstanding Office Action (compare sections 8 and 9 on pages 8 and 9 of the Office Action). Moreover, the outstanding office action does not allege that Calfo (US 2004/0150283 Al) or Michelson (US 2015/0027828 Al) would disclose the subject matter of original claim 9. 

Examiner Response 1: Applicant has amended independent claim 1 by combining with claims 7 and 9. This will be considered in Examiner’s response below.
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Amended claim 1 in part recites “wherein (first number of permanent magnets of the first rotor)*(second number of permanent magnets of the second rotor)/180=2N, wherein N is a natural number [N=O, 1, 2, 3 ...]”. For the case where N = 0, either the number of permanent magnets of the first rotor or second rotor will be zero which will invalidate the invention. Examiner suggests N = 1, 2, 3…
Appropriate correction is required.

Allowable Subject Matter
Claim 1-6, 8-20 are allowed subject to overcoming aforementioned Claim Objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
Amended Claim 1 recites “A hysteresis clutch for transmitting rotational energy in machines, comprising: a first rotor rotatable about a rotation axis that comprises a plurality of permanent magnets with a first coercive field strength, the plurality of permanent magnets of the first rotor have a trapezoid cross-section and are arranged with a narrow side radially outward and a wide side radially inward in pockets formed between adjacent pole pieces that are trapezoid-shaped in cross-section; a second rotor rotatable about the rotation axis, the second rotor having at least two permanent magnets with a second coercive field strength, the second coercive field strength being lower than the first coercive field strength, the at least two permanent magnets being arranged sequentially in a slip direction, wherein the plurality of permanent magnets of the first rotor comprise a number of permanent magnets and the at least two permanent magnets of the second rotor comprise a second number of permanent magnets, wherein the first number of the plurality of permanent magnets of the first rotor and the second number of the plurality of permanent magnets of the second rotor are co-prime with regard to each other and do not have a common integer divisor, wherein (first number of permanent magnets of the first rotor)*(second number of permanent magnets of the second rotor)/180=2N, wherein N is a natural number [N=O, 1, 2, 3 ...]; and a truncated cone-shaped or cylindrical air gap located between the first rotor and the second rotor.” 
 	Neither Englert nor Englert in view of Calfo and/or Michelson/Hijikata/ Lu/Ma/Kuriyama disclose the limitation “wherein (first number of permanent magnets of the first rotor)*(second number of permanent magnets of the second rotor)/180=2N, wherein N is a natural number [N=O, 1, 2, 3 ...]”. Therefore, amended claim 1 is allowable subject to aforementioned Claim Objection being overcome.
Claims 2-6, 8-20 are allowable as they are dependent on claim 1. 
Applicant will also have to make change to the specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832